Citation Nr: 0008322
Decision Date: 03/28/00	Archive Date: 09/08/00

DOCKET NO. 96-50 768               DATE MAR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to vocational rehabilitation and training under Chapter
31, Title 38, United States Code.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active naval service from June 1977 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a
June 1996 determination of a counseling psychologist in the
Vocational Rehabilitation and Counseling (VR&C) Division of
Department of Veterans Affairs (VA) Winston- Salem Regional Office
(RO). It is noted that the veteran now resides in Virginia. In May
1999, he testified at a Board hearing in Washington, D.C. In June
1999, the Board remanded the matter for additional development of
the evidence.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran has overcome any impairment to employability by
securing and maintaining employment since November 1995 with the
American Red Cross.

CONCLUSION OF LAW

The veteran does not have an employment handicap, and, thus, does
not meet the eligibility requirement for vocational rehabilitation
training under Chapter 31, Title 38, U.S. Code. 38 U.S.C.A. 3102
(West 1991 & Supp. 1999); 38 C.F.R. 21.40, 21.51 (1999).

2 -


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A review of the record shows that by October 1995 rating decision,
the RO granted service connection for a hiatal hernia (10 percent
disabling); myofascial syndrome of the lumbosacral spine (10
percent); right knee strain and residuals of an appendectomy (both
rated zero percent). His combined disability rating of 20 percent
rating has remained in effect to the present time.

In December 1995, the veteran submitted an application for Chapter
31 vocational rehabilitation benefits. In February 1996, he
attended a counseling session with a VA Counseling Psychologist
(CP) at which he indicated that he had been working for the
American Red Cross for the past four months as an Armed Forces
Emergency Services Personnel employee, a job which he had obtained
based on his 10-year history as a volunteer there. However, he
reported that he was in his probationary period and that the
minimum requirement for the position was a bachelors degree in a
human services field. He indicated that he was interested in
returning to school to obtain a degree in computer science.

In her report, the CP noted that the veteran had served over 18
years in the Navy, where he was trained in Aviation Warfare Systems
Operation and held a collateral duty as a career counselor. She
noted that the veteran had a G.E.D., and described himself as being
in good medical condition, although he did have concerns about a
headache condition and felt that his disability limited him from
walking, heavy lifting, and running. She noted that his current
position was essentially sedentary in nature and, although he was
subject to worldwide assignment in the event of a disaster, he had
not yet been deployed. She concluded that, although the veteran's
myofascial pain syndrome could be acknowledged to cause some
limitations, the veteran had nonetheless obtained and maintained
suitable full-time employment consistent with his skills. Thus, she
concluded that he had overcome any employment impairment.

3 -

In June 1996, the veteran was notified that his application for
vocational rehabilitation benefits had been denied on the basis
that he did not have an impairment of employability. In the
decision, the CP explained to the veteran that as he had been
working successfully as a counselor for the Red Cross, he had
demonstrated that he could maintain suitable employment based on
prior training and transferable skills from the military.

The veteran appealed the adverse determination. Thereafter, in
September 1996, he was sent to Bosnia in his capacity as Red Cross
Emergency Services Personnel worker. Due to the living and working
conditions there, including sleeping on military-style bunks, heavy
lifting, and extensive walking, his low back disability symptoms
reportedly increased in severity and he was returned to the United
States.

In May 1999, the veteran testified at a Board hearing in
Washington, D.C., that, although he was still employed as an
emergency response worker with the Red Cross, he nonetheless
believed that he had not overcome his impairment to employability.
Specifically, he indicated that he had been deployed to Bosnia, but
had to return due to a flare-up of his low back disability caused
by lifting packages, and other physical demands. Thereafter, he
indicated that he was sent to Korea in April 1997, where he
experienced similar low back symptoms due to the physical demands
of the job, although he was able to finish his tour of duty. He
stated that he was currently working at Red Cross Headquarters in
the emergency communications center in a "jack of all trades type
position ....... basically, deputy systems, data base analysis as
well as teaching the case workers how to do their case work",
although he reported he was still subject to world-wide deployment.
He stated that he did not feel confident that he would be able to
complete the duties of his position, were he to be deployed
overseas again. Moreover, he indicated that he felt that he would
be unable to obtain a similar counseling position outside the Red
Cross, as he did not have the necessary educational credentials. He
indicated that he had completed an associates degree, concentrating
in business, and was taking some information systems and
programming courses at (UMUC) the University of Maryland. He
reported continued interest in the pursuit of a college degree in
computer science.

4 -

In a September 1999 report, the CP noted the veteran had indicated
in July 1999 that he was a data base analyst with the Red Cross, a
position which was believed to be more suitable to his myofascial
pain syndrome of the lumbar spine. The veteran further reported
that he had obtained an associates degree with a concentration in
business and was working towards a bachelors degree in general
education. He indicated that he still experienced low back pain,
but that there was no additional medical documentation to submit
since February 1997. Based on the foregoing, as well as a review of
the record, the CP concluded that the veteran had been able to
obtain and maintain employment consistent with his abilities,
aptitudes, and interests.

II. Law and Regulations

The provisions of Chapter 31, Title 38, United States Code are
intended to enable veterans with service-connected disabilities to
achieve maximum independence in daily living and, to the maximum
extent feasible, to become employable and to obtain and maintain
suitable employment. 38 U.S.C.A. 3 100.

In pertinent part, regulations provide that basic entitlement to
Chapter 31 benefits requires that the veteran have a service-
connected disability that is rated 20 percent disabling or more,
and be found by the VA to be in need of rehabilitation because of
an employment handicap. 38 U.S.C.A. 3102; 38 C.F.R. 21.40. In the
instant case, the veteran has a disability rating of 20 percent as
required under 38 U.S.C.A. 3102 (West 1991 & Supp. 1999) and 38
C.F.R. 21.40 (1999). Therefore, his eligibility for Chapter 31
benefits depends on whether or not he has an "employment handicap."

An "employment handicap" is defined as an impairment of the
veteran's ability to prepare for, obtain, or retain employment
consistent with his or her abilities, aptitudes, and interests. 38
C.F.R. 21.51(b), (e). A necessary component of an employment
handicap is that the veteran's service-connected disability must

5 -

contribute to the impairment and its effects must be identifiable,
measurable, or observable. 38 C.F.R. 21.51(c)(2) (1999).

Regulations further define "impairment" as a restriction on
employability caused by disabilities and negative attitudes toward
them, deficiencies in education and training, and other pertinent
factors. 38 C.F.R. 21.51(c). However, the regulations also state
that a veteran's abilities to obtain or retain employment are not
impaired if he or she has a history of current, stable, continuous
employment. 38 C.F.R. 21.51(e)(2), (3).

The determination of an "employment handicap" and eligibility for
employment assistance may only be made by a counseling psychologist
in the Vocational Rehabilitation and Counseling Division. 38 C.F.R.
21.51(h).

The Board notes that the veteran submitted his claim for Chapter 31
benefits in December 1995. At that time, the aforementioned
regulations were in effect, but 38 C.F.R. 21.51(c)(2) had been
found to be invalid. In Davenport v. Brown, 7 Vet. App. 476 (1995),
the U.S. Court of Appeals for Veterans Claims (Court) reviewed 38
C.F.R. 21.51(c)(2) as requiring a veteran's service-connected
disability to "materially contribute" to his employment handicap.
It held that, because the statutory authority for 38 C.F.R.
21.51(c) was 38 U.S.C. 3102, which did not require a causal nexus
between a service-connected disability and an employment handicap,
38 C.F.R. 21.51(c)(2), (e), (f)(1)(ii) and (f)(2) were in excess of
statutory authority and therefore invalid.

In response to Davenport, Congress amended the applicable statute
to specifically include a requirement of a causal nexus between a
veteran's service-connected disability and employment handicap. See
Veterans Benefits Improvements Act of 1996, Pub. L. No. 104-275,
110 Stat. 3322 (Oct. 9, 1996). That amendment was made applicable
only with respect to claims of eligibility or entitlement to
services and assistance under Chapter 31, received on or after the
date of enactment, or October 9, 1996. Hence, as the veteran's
claim was filed in December 1995, the Board is bound by the
Davenport decision.

- 6 -

In addition, in Davenport, the Court held that consideration must
be given to all of the veteran's disabilities, service-connected
and nonservice-connected, in making a determination as to whether
an employment handicap exists. See also Wilson v. Brown, 7 Vet.
App. 542 (1995).

III. Analysis

As noted, a CP may find that a veteran has an employment handicap
only if he or she has an impairment of employability, including
inability to retain positions, and if he or she has not overcome
the effects of the impairment of employability through employment
in an occupation consistent with his pattern of abilities,
aptitudes, and interests. 38 C.F.R. 21.51(f).

In this case, the veteran is service connected for, inter alia,
myofascial syndrome of the lumbosacral spine. In addition, he has
indicated that he has concerns about a nonservice-connected
headache condition. The CP reviewed employment testing results, as
well as the veteran's experience, education and employment history,
and concluded that he had overcome any impairment from his
disabilities and did not have an employment handicap. In support of
this conclusion, the CP noted that the veteran had worked full time
for the Red Cross since November 1995, and was now working as a
data base analyst, a position consistent with his reported interest
in the field of computer science.

The Board further observes that the record shows that the veteran
has not had substantial periods of unemployment, an unstable work
history, or significant impairment in his ability to prepare for,
obtain or retain employment consistent with his abilities,
aptitudes, and interests. The record shows that he has performed
his Red Cross employment continuously since November 1995. In
addition, despite his credible statements of experiencing low back
pain, there is no evidence of record demonstrating that his
disability interferes with his employment, that he has been
terminated because of deficiencies in education and training, or
because of the negative attitude of others towards his disability.
Thus, the judgment of the CP that

- 7 -

the veteran's employment had established that he had overcome the
effects of the impairment of employability appears to be
reasonable.

In reaching this decision, the Board has considered the contentions
of the veteran that, despite the findings of the CP, he is in need
of vocational rehabilitation due to the possibility of world-wide
deployment. However, the professional opinion of the CP in this
area of expertise clearly outweighs the lay opinion of the veteran.

Based on the foregoing, the Board finds that the veteran does not
now have an employment handicap and he does not satisfy the
criteria for establishing entitlement to a program of vocational
rehabilitation training under Chapter 31, Title 38, U.S. Code. Of
course, should his circumstances change in the future, he may then
wish to revisit the matter of Chapter 31 vocational training
entitlement.

ORDER

Entitlement to vocational rehabilitation training under the
provisions of Chapter 31, Title 38, United States Code is denied.

J.F. GOUGH
Member, Board of Veterans' Appeals

8 - 


